TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00647-CR




                                Jerome David Pierce, Appellant

                                                 v.

                                  The State of Texas, Appellee




                  FROM THE COUNTY COURT OF SAN SABA COUNTY
             NO. 6841, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jerome David Pierce seeks to appeal from a judgment of conviction for possession

of a controlled substance. Sentence was imposed on June 25, 2003. There was a timely motion for

new trial. The deadline for perfecting appeal was therefore September 23, 2003. Tex. R. App. P.

26.2(a)(2). Notice of appeal was filed on October 30, 2003. Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918

S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           David Puryear, Justice

Before Justices Kidd, B. A. Smith and Puryear

Dismissed

Filed: December 4, 2003

Do Not Publish




                                                2